PER CURIAM.
We have reviewed the briefs and record in this cause and find that under the circumstances presented to the trial court the appellant has failed to show the trial court abused his broad discretion in vacating the default judgment. We note that the order appealed from was based not only upon ap-pellees’ written motion to vacate but also upon testimony taken at the hearing on said motion, which testimony is not contained in the record on appeal.
Affirmed.
CROSS, OWEN and DOWNEY, JJ., concur.